Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1 and 13 is the inclusion of the limitation, " receiving a touch gesture in the first direction on the second item, wherein the touch gesture in the first direction on the second item is successive to the touch gesture in the second direction on the second item; updating display of the first item and the second item to display the indicator of the preset function during the touch gesture in the first direction on the second item; and executing the preset function on the first item and the second item in response to detecting the end of the touch gesture in the first direction on the second item, wherein, the touch gesture in the first direction on the second item is received while a touch contact comprising the touch gesture in the second direction on the second item is maintained" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 13. Claim 13 is recited in a slight different format, however, allowed for similar reason.

Tumwattana (US 20160054887 A1) discloses “Using the example in FIG. 3 above, the third portion of the gesture can be a dragging gesture along the horizontal direction in an embodiment, which is substantially orthogonal to the direction of the list.  The third portion can be the in the same or opposite direction as the first portion, and the operation can be deletion of the content items (same as the function of the recycle bin icon 322), highlighting the content items for indicating different levels of importance 
Mizobuchi et al. (US 20040119763 A1) discloses “First, the user selects a plurality of objects (FIG. 3A) or a single object (FIG. 3B) by drawing a Stroke that at least partially contains the object(s), as described above.  Then, without lifting pen 11, the user extends the Stroke (St.sub.E) to some functional object 10C.  In FIG. 3A the selected functional object 10C is a Delete object” (paragraph [0028]).

Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-12 and 14 depending on claims 1 and 13 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JUSTIN S LEE/Primary Examiner, Art Unit 2177